UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1000


KEVIN JONES,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA ATTORNEY    GENERAL;   JUDGE    DOYET   EARLY;   LAB
CORP; DR. GEORGE MAHA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Joseph R. McCrorey, Magistrate Judge.
(1:11-cv-03110-MBS)


Submitted:   February 16, 2012            Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin   Jones     seeks    to   appeal   a    magistrate     judge’s

report and recommendation that his civil rights complaint be

dismissed.    This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,   28   U.S.C.   § 1292   (2006);     Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).     The order Jones seeks to appeal is neither a final

order   nor   an   appealable    interlocutory      or    collateral     order.

Accordingly, we deny Jones’ motion for seizure and dismiss the

appeal for lack of jurisdiction.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       DISMISSED




                                       2